UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KHA’SUN CREATOR ALLAH,
                                                 Plaintiff,                        Case # 16-CV-177-FPG

v.                                                                                 DECISION AND ORDER

PAUL PICCOLO, et al.,
                                                 Defendants.


                                                     INTRODUCTION

           Pro se Plaintiff Kha’Sun Creator Allah, an inmate at Elmira Correctional Facility, brings

this 42 U.S.C. § 1983 action against Defendants Paul Piccolo, Paul Chappius, Latotsha Carrington,

and Heather Laseur. ECF No. 1. Plaintiff alleges that Defendants violated his Eighth Amendment

rights by subjecting him to improper confinement conditions.

           On March 4, 2019, Defendants moved for summary judgment pursuant to Federal Rule of

Civil Procedure 56. ECF No. 33. For the reasons that follow, the Court grants Defendants’ motion

and dismisses this case.

                                                     BACKGROUND 1

           Plaintiff alleges that Defendant Piccolo violated his Eighth Amendment rights when he

implemented a policy that restricts inmates from using personal clothing and does not provide

“thermal protection from the elements.” ECF No. 1 ¶¶ 14, 43. Plaintiff also alleges that Defendant

Chappius failed to act when he was notified of the policy and that Defendants Carrington and

Laseur directed him to remove his hat and scarf in “inclement” weather. 2 Id. ¶¶ 22-23, 46.




1
 The Court draws these facts from the parties’ Statements of Undisputed Facts and evidentiary submissions, which
are undisputed unless otherwise noted.
2
    Plaintiff defines “inclement” weather as “anything under 55 degrees.” Pl. Dep. at 38-41.
       On or about August 26, 2015, an update was issued to the Elmira Facility Operations

Manual, Inmate Dress Code No. 14.02. The update restricted the times and places that an inmate

may wear personal clothing. ECF No. 1 at 13-16; see also Declaration of Paul Piccolo (“Piccolo

Decl.”) ¶ 14. As it pertains to this action, Policy No. 14.02 reads:

       7.      Recreation Areas

               a.      Yard – Upon arriving to the yard, inmates may wear shorts,
                       if desired. Upon returning to Housing Unit or call out,
                       inmates must dress in state pants and state shirt.

               ...

               c.      Gym – State-issued pants and state shirt, shoes/sneakers will
                       be worn to the gym. Once in the gym, sweat pants, shorts,
                       tank top, and T-shirt are permitted.

ECF No. 1 at 13-16. Program areas also require state-issued pants and shirt. Id. There were no

additional restrictions on an inmate’s use of state-issued clothes. Piccolo Decl. ¶ 15.

       With respect to cold-weather clothing, inmates can use winter coats, hats, scarves, and

thermal underpants from October 15th to April 15th and as the watch commander on duty deems

necessary. Id. ¶ 12. The winter clothing policy did not change when the dress code policy was

updated. Id. ¶ 17.

       All recreation is voluntary and an inmate may decline to participate at any time. Id. ¶ 20;

Pl. Dep. at 27, 54. Plaintiff also testified that inmates do not have to stay in the yard for the entire

recreation period. Pl. Dep. at 27, 54.

       Plaintiff complains that he was not allowed to wear personal clothing upon leaving

recreation and challenges the adequacy of the state-issued clothing. His claims arise from four

incidents.




                                                   2
        On August 27, 2015, it was raining when Plaintiff left for evening recreation, and the rain

increased during the recreation period. Id. at 22-33. He testified that he wore his state shirt and

pants to the yard that day, and then switched into his personal hooded sweatshirt and sweatpants.

Id. at 32. Plaintiff owned a personal poncho but did not use it during recreation. Id. at 23, 32. When

he returned from the yard wearing his personal clothing, Defendants instructed him to change into

his state-issued shirt. Plaintiff alleges that he had to take off his sweatshirt “in the pouring rain and

put a shirt on that didn’t cover [his] head.” Id. at 27. Plaintiff testified that the walk took

approximately 7-8 minutes. Pl. Dep. 22-32. As a result of walking in the rain, he was “a little under

the weather,” but it “wasn’t major enough for [him] to really go to sick hall.” Id. at 33-34; see

generally Declaration of Jill Northrop (“Northrop Decl.”).

        On October 2, 2015, Plaintiff was walking to the guidance hall in 45-degree weather.

Because he was sick with a cold, he wore his hat and scarf. Pl. Dep. at 36-37. Defendants

Carrington and Laseur directed Plaintiff to remove his hat and scarf pursuant to the winter clothing

policy. Id. at 37-38. Plaintiff was outside for about 20-30 minutes without these items. Id. Plaintiff

testified that he knew he was not allowed to have a hat and scarf before October 15, but that the

weather was “inclement” and the watch commander should have permitted winter clothing that

day. Id. at 39-40. Plaintiff alleges that, because he was denied these items, he got strep throat and

headaches. Id. at 49-50. Plaintiff sought medical treatment and received over-the-counter

medication. Id.

        On October 3, 2015, it was “cold and wet” outside when Plaintiff left to attend voluntary

recreation in the gym, which is about a 3-minute walk from his housing block. Pl. Dep. at 53. He

was not allowed to wear his hooded sweatshirt returning from the gym, which he claims




                                                   3
“enhanced” his strep throat. Id. at 54. Plaintiff testified that he had a sore throat, headache, and

was coughing for about two weeks. Id. at 55.

         On October 16, 2015, Plaintiff had to walk to and from a voluntary workshop program

without a hooded sweatshirt or poncho when the weather was cold and rainy. Pl. Dep. at 56-57,

60. Pursuant to Elmira’s policy, only state-issued clothing was permitted, which included a coat.

Id. at 57. Although Plaintiff testified that he did not wear a coat that evening, see id., he states in

opposition to Defendants’ motion that he was subjected to the cold rain “with just the state-issued

coat and state-issued sweatshirt. The coat contains no hood[.]” Pl. Mem. at 3. It is unclear how

long Plaintiff stood in the rain, but he claims that his throat condition worsened due to his repeated

exposure to the weather. Pl. Dep. at 57-60. His throat problem cleared up after a few weeks. Id.

at 59.

         Plaintiff’s medical records do not reveal a strep throat diagnosis from August 2015 through

November 2015. See generally ECF No. 22, Northrop Decl. ¶ 14. Rather, Plaintiff presented to

medical with complaints of self-diagnosed strep throat, nasal congestion, and drainage. ECF No.

22 at 13. Upon examination, however, he had no redness or white spots on his throat. He was given

Medicidin-D and Motrin and told to increase his fluid intake for treatment of a common cold. Id.

         Plaintiff also alleges that he was “forced to wear one dirty sweatshirt” because laundry

services are only provided once a week. ECF No. 1 ¶ 42.

                                           DISCUSSION

I.       Summary Judgment Standard

         A court grants summary judgment when the moving party demonstrates that there are no

genuine issues of material fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ.

P. 56(a)-(b); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Hicks v. Baines, 593 F.3d 159, 166

(2d Cir. 2010). It is the movant’s burden to establish the nonexistence of any genuine issue of material

                                                   4
fact. If there is record evidence from which a reasonable inference in the non-moving party’s favor

may be drawn, a court will deny summary judgment. See Celotex, 477 U.S. at 322.

        Once the movant has adequately shown the absence of a genuine issue of material fact, the

burden shifts to the nonmoving party to present evidence sufficient to support a jury verdict in its favor,

without simply relying on conclusory statements or contentions. Goenaga v. March of Dimes Birth

Defects Foundation, 51 F.3d 14, 18 (2d Cir. 1995) (citing Fed. R. Civ. P. 56(e)). “[F]actual issues

created solely by an affidavit crafted to oppose a summary judgment motion are not genuine issues for

trial.” Hayes v. N.Y. City Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996) (internal quotation marks

omitted). Here, in light of Plaintiff’s pro se status, the Court will construe his opposition papers

liberally “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2009) (internal quotation marks omitted) (emphasis in original).

II.     Conditions of Confinement

        The Eighth Amendment requires prison officials to “provide humane conditions of

confinement[,]” see Farmer v. Brennan, 511 U.S. 825, 833 (1994), but it “does not mandate

comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981). “Conditions of confinement

inflict cruel and unusual punishment when they result in unquestioned and serious deprivations of

basic human needs or deprive inmates of the minimal civilized measure of life’s necessities.”

Anderson v. Coughlin, 757 F.2d 33, 34-35 (2d Cir. 1985) (citation and quotation marks omitted).

But “conditions that are restrictive and even harsh are part of the penalty that criminal offenders

pay for their offenses against society.” Id. (quotation marks and citation omitted). Thus, the

question is whether the defendant deprived the plaintiff of a basic human need or the minimal

civilized measure of life’s necessities. See Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citation and

quotation marks omitted). Prisoners “may not be deprived of their basic human needs—e.g., food,

clothing, shelter, medical care, and reasonable safety—and they may not be exposed to conditions

                                                    5
that pose an unreasonable risk of serious damage to their future health.” Hamilton v. Deputy

Warden, No. 15-CV-4031, 2016 WL 6068196, at *8 (S.D.N.Y. Oct. 13, 2016) (quotation marks,

alterations, and citation omitted).

       A conditions of confinement claim involves objective and subjective components:

“objectively, the prison officials’ transgression must be sufficiently serious and subjectively, the

officials must have acted, or omitted to act, with a sufficiently culpable state of mind, i.e. with

deliberate indifference to inmate health or safety.” Pagan v. Dougherty, No. 18-CV-1668, 2019

WL 2616975, at *5 (D. Conn. June 26, 2019) (citation, alteration, and quotation marks omitted).

       Plaintiff alleges that Defendants subjected him to “inclement” weather without appropriate

clothing four times due to a new dress code policy. See generally ECF No. 1. Although

“excessively hot or cold conditions” may violate an inmate’s constitutional rights, courts have

found allegations of exposure to extreme temperatures for short periods of time insufficient to state

an Eighth Amendment claim. Wingate v. Robert N. Davoren Ctr., No. 12 Civ. 5521, 2013 WL

4856573, at *3 (S.D.N.Y. Sept. 10, 2013); see also Gaston v. Coughlin, 249 F.3d 156, 164 (2d Cir.

2001) (holding that an Eighth Amendment claim could be established by proof that an “inmate

was subjected for a prolonged period to bitter cold”) (emphasis added).

       On August 27, 2015, when Plaintiff had to remove his hooded sweatshirt while returning

from recreation, his exposure to the rain for no more than 8 minutes did not create an unreasonable

risk of substantial harm. See, e.g., Gamble v. City of New York, No. 04 CIV. 10203, 2009 WL

3097239, at *5 (S.D.N.Y. Sept. 25, 2009) (no constitutional violation where the plaintiff was not

allowed to wear hooded clothing, was not given raingear, and was exposed to rain on 10

occasions).




                                                 6
       On October 2, 2015, when Defendants Carrington and Laseur directed Plaintiff to remove

his hat and scarf in 45-degree weather and wait for 20-30 minutes, Plaintiff was not subjected to a

condition that presented a serious risk to his health. See, e.g., Ruggiero v. Fischer, No. 15-CV-

0962, 2018 WL 7892966, at *8 (W.D.N.Y. Sept. 27, 2018), report and recommendation adopted

sub nom. Ruggiero v. Fisher, 2019 WL 1438810 (W.D.N.Y. Apr. 1, 2019) (prison’s refusal to give

plaintiff gloves for his one-hour outdoor exercise period did not violate the Eighth Amendment).

       Plaintiff’s claims related to October 3, 2015 (walking to the gym in rainy, 50-degree

weather without a hat, scarf, or coat for 3 minutes), and October 16, 2015 (walking to and from a

voluntary program in the cold and rain without a hooded sweatshirt or poncho), must fail for the

same reason—Plaintiff’s allegations of brief exposure to cold and/or damp weather do not amount

to constitutional violations. See, e.g., Tyler v. Argo, No. 14-CV-2049, 2014 WL 5374248, at *1, 6

(S.D.N.Y. Oct. 10, 2014) (no Eighth Amendment violation where inmate was not given a jacket

or coat to walk from housing unit to main building where he had to wait outside for up to 20

minutes); Santiago v. Whidden, No. 10-CV-1839, 2012 WL 668996, at *5 (D. Conn. Feb. 29,

2012) (collecting cases finding no constitutional violation where inmates were required to walk

between buildings in the rain); Stevens v. City of New York, No. 10 Civ. 5455, 2011 WL 3251501,

at *4 (S.D.N.Y. July 22, 2011) (summarizing cases in which courts found that exposure to cold

was not sufficiently severe or prolonged to violate the constitution).

       Here, Plaintiff has not put forth evidence establishing that he was subjected to bitter cold

for an extended period of time. To the contrary, Plaintiff testified that, at most, he stood in 45-

degree weather for about 30 minutes—neither of which is extreme. Thus, in light of the temporary

nature of Plaintiff’s exposure to poor weather, a rational jury could not find that he faced a

substantial risk of serious harm to his health or safety. See Skelton v. Bruce, 409 F. App’x 199,



                                                 7
208 (10th Cir. 2010). Moreover, on all four occasions, Plaintiff voluntarily attended recreation,

guidance, and the educational program despite the bad weather. See, e.g., Santiago, 2012 WL

668996, at *5 (noting that an inmate is not required to visit the commissary and that the plaintiff

“had the option of going to the commissary in the rain” and “could have declined”).

            Plaintiff also cannot show that the alleged deprivations posed a substantial risk of serious

harm. He alleges that he got strep throat from the cold and damp weather, but the evidence shows

no diagnoses other than the common cold. Plaintiff’s sore throat, congestion, and headaches are

not sufficiently serious to infringe upon his Eighth Amendment rights. See, e.g., Henderson v.

Sheahan, 196 F.3d 839, 846 (7th Cir. 1999) (“[B]reathing problems, chest pains, dizziness, sinus

problems, headaches and loss of energy . . . are not sufficiently serious to be constitutionally

actionable.”); Kemp v. Wright, No. 01 CV 562, 2005 WL 893571, at *5 (E.D.N.Y. Apr. 19, 2005)

(sinusitis not sufficiently serious to implicate the Eighth Amendment); Davidson v. Scully, 155 F.

Supp. 2d 77, 86 (S.D.N.Y. 2001) (finding that headaches, earaches, sinus congestion, throat and

eye soreness, tearing, nasal infections, and breathing problems are not serious medical conditions

because they “do not produce death, degeneration, or extreme pain”).

            Finally, to the extent Plaintiff alleges that he had to wear a dirty sweatshirt because laundry

services are provided only once per week, see ECF No. 1 ¶ 42, this allegation does not constitute

an Eighth Amendment violation. 3 See, e.g., Henrius v. Cnty. of Nassau, No. 13CV1192, 2016 WL

1296215, at *15 (E.D.N.Y. Mar. 31, 2016) (jail’s failure to provide the plaintiff with more than

one uniform for two weeks did not violate his constitutional rights); McCorkle v. Walker, 871 F.

Supp. 555, 557 (N.D.N.Y. 1995) (finding that the lack of a change of underwear for fifteen days

did not violate the plaintiff’s constitutional rights); but see Pellis v. Hobbs, No. 16 CV 4023 (VB),



3
    Plaintiff also does not attribute this purported violation to any particular person or date or specify how long it lasted.

                                                               8
2018 WL 3212463, at *4 (S.D.N.Y. June 29, 2018) (finding issue of fact as to whether plaintiff

was deprived of safe and sanitary living conditions where he had one uniform for over two months

and for over two weeks it was stained with vomit, causing painful skin rashes and infections).

       In sum, none of Plaintiff’s claims, considered together or separately, amount to an objective

constitutional deprivation. Because Plaintiff’s conditions of confinement claims fail on the

objective component, the Court need not address whether Defendants acted with deliberate

indifference. See, e.g., Taylor v. Scott, No. 16-CV-8814, 2018 WL 456307, at *4 (S.D.N.Y. Jan.

17, 2018) (declining to address whether defendants acted with deliberate indifference where the

plaintiff failed to state a conditions of confinement claim under the objective component).

       Accordingly, for all the reasons stated, Plaintiff raises no genuine material issue of fact and

therefore Defendants’ Motion for Summary Judgment is granted.

                                          CONCLUSION

       Defendants’ Motion for Summary Judgment (ECF No. 33) is GRANTED and this case is

DISMISSED WITH PREJUDICE. The Clerk of Court will enter judgment and close this case.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore denies leave to appeal to the Court of Appeals as a

poor person. See Coppedge v. United States, 369 U.S. 438 (1962). Plaintiff should direct requests

to proceed on appeal as a poor person to the United States Court of Appeals for the Second Circuit

on motion in accordance with Federal Rule of Appellate Procedure 24.

       IT IS SO ORDERED.

Dated: July 9, 2019
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court



                                                 9
